DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 
09/23/2022 has been entered. 
3.	As directed by the amendment: claims 1 and 11 have been amended, no claims have been canceled, and no claims have been added. Thus, claims 1-23 are currently pending in this application, claims 18-23 remain withdrawn from the consideration.

Claim Objections
4.	In light of Applicant’s Amendment of 09/23/2022, the objection to claims 11-17 set forth in the Office Action of 07/08/2022, is hereby withdrawn.

Claim Rejections - 35 USC § 112
5.	In light of Applicant's Amendment of 09/23/2022, the rejection of claims 1-17 under 35 U.S.C. §112, second paragraph, set forth in the Office Action of 07/08/2022, is hereby withdrawn.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1- 4, 7-9, 11-14 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ohta et al. (hereinafter “Ohta”) (Patent No.: US 4,838,710) in view of Ryding et al. (hereinafter “Ryding”) (Patent No.: US 6,515,288 B1), as evidenced by Greenwald (Patent No.: US 2,888,193).
Regarding claims 1- 3, Ohta discloses a non-contact bearing assembly comprising: 
a rotatable shaft (rotational shaft 21, as presented in column 11 lines 35-40) with a bearing surface (bearing surface BS21, as shown in annotated Figure 2); 
a primary ring (defined by a housing 26) located concentric to the shaft (the housing 26 is undoubtedly being concentric with the shaft 21, as best seen immediately below), the primary ring (housing 26) including: 
a port (gaseous fluid supplying ports 27 and fluid exhausting port 29, as presented column 11 lines 50-55); 
a conductive passage (conductive passage CP27, which is oriented parallel to the shaft 21, as depicted in annotated Figure 2) connected to the port (conductive passage CP27 is directly and/or indirectly connected to the gaseous fluid supplying ports 27 and fluid exhausting port 29); 
a plurality of plenums (plurality of plenums P28a, which are defined by fluid supplying chambers 28a, is clearly connected to the conductive passage CP27, see annotated Figure 2) connected to the conductive passage (conductive passage CP27);
at least one porous media (radial bearing members 24 and/or thrust bearing members 25, as depicted in annotated Figure 2), each porous media of the at least one porous media (radial bearing members 24 each made of a porous material and having a cylindrical shape and/or thrust bearing members 25 each made of a porous material and having a ring-like shape, as noted in column 11 lines 45-53) having a first side (first side FS24, as best seen immediately below) opposing the bearing surface (first side FS24 of the porous bearing member 24 is surely opposing the bearing surface BS21), and a second side (second side SS24, as depicted in annotated Figure 2) that faces the plenums (the second side SS24 is facing the plenums 28a, as seen in annotated Figure 2).

    PNG
    media_image1.png
    571
    785
    media_image1.png
    Greyscale

Particularly, Ohta, in column 11 lines 54-68, performs: the pressurized gaseous fluid supplied from the supplying ports 27 flows into the fluid supplying chambers 28a and, then, from these chambers the fluid flows into the radial and porous bearing members 24 and is discharged from their bearing surfaces 24a into a minute clearance between the shaft 21 and the bearing surfaces 24a. Thus, a gaseous film is formed in this clearance. The gaseous fluid thus forming the gaseous film and supporting the shaft 21 in the radial direction is exhausted from the port 29. On the other hand, the pressurized gaseous fluid supplied from the supplying chambers 28b and passed through the thrust and porous bearing members 25 is discharged from the bearing surfaces 25a into minute clearances defined between the bearing surfaces 25a and the thrust plates 22. Thus, in each clearance, a gaseous film is formed to support the shaft 21 by way of the thrust plates 22, in the thrust direction. The gaseous fluid forming the gaseous film is exhausted while supporting the shaft 21 in the described manner. Each of the radial bearing members 24 and the thrust bearing members 2 is made of porous graphite having been produced by molding (by cold isostatic pressing), calcination and graphitization, with its pores being distributed uniformly. 

Clearly, with reference to annotated Figure 2, Ohta evidently illustrates as how the ports 27 connected to the plenums P28a while a conductive passage CP27 is extending along the shaft 21. 
Essentially, as depicted in annotated Figure 2, Ohta’s system is certainly designed such that the ports 27 being connected to each of the plenums P28a while the conductive passage CP27 directly and/or indirectly communicates a pressurized refrigerant from the port to each of the plurality of the plenums P28a through the port 27 of the primary ring 26.
However, although Ohta discloses the majority of Applicant’s claimed elements, he is silent as to the fact that the second side of each porous media facing a plurality of plenums. Nonetheless, bearing assemblies having the claimed structure are notoriously well known in the art, as taught by Ryding. Ryding in the same field of endeavor teaches another bearing structure,  wherein, as stated in Abstract, “the bearing surface and the vacuum seal surfaces are formed of a porous material divided into a first outer region through which bearing gas can percolate to provide support and an inner second region providing the vacuum seal”. Ryding successfully exhibits as how the bearing surface 91 of the stator 90 is being provided by a layer 92 and/or 122 of porous graphite material. 
Notably, in column 6 lines 1-15, Ryding teaches: The radially outer part 120 of the porous layer 92 overlies a number of concentric annular grooves 94 formed in the annular stator 90. Each of the grooves 94 are connected to a source of pressurized gas by lines shown schematically in FIG. 3 at 96. Compressed gas delivered along lines 96 to the underside of the porous layer 120 percolates through the layer to form a gas supporting layer between the first and second bearing surfaces which tends to hold the rotor 50 away from the bearing surface of the stator 90, resisting the force of atmospheric pressure. 
Clearly, disclosing these groves 94 that are connected to the source of pressurized gas, Ryding specifically teaches as how a plurality of plenums is connected to the conductive passage, as indicated by arrow 96,  while facing the second side of the porous layer 122 and/or 92. With reference to annotated Figure 3, Ryding, in column 6 lines 43-56, then goes on to describe how “the porous layer 122 is pierced by one or more differential pumping grooves 102, communicating with underlying differential pumping plenums 103”.
More specifically, in column 8 lines 54-65, Ryding further details: Importantly, it has proved possible to operate the combination gas bearing and differentially-pumped vacuum seal at a fly height d approaching zero. To achieve this, the flow rate of bearing gas through the feed 96 is set at a minimum rate at which the friction in the bearing is just zero. At such a setting, the bearing gas percolating from the porous surface of the graphite layer 122 is just sufficient to reduce the contact pressure between the two bearing surfaces 54 and 91 to substantially zero, but without producing any significant liftoff (d ≈0). With such a setting, the differentially-pumped vacuum seal in region 121 can work optimally with minimum conduction of gas over the lands 124.
Most importantly, however, is the specific arrangement of the porous layers 122 that are clearly having a first side opposing the bearing surface and a second side facing a plurality of plenums.

    PNG
    media_image2.png
    534
    926
    media_image2.png
    Greyscale

Consequently, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to combine the teaching of using a plurality of plenums at the porous media, as taught by Ryding, in the non-contact bearing of Ohta, in order to improve the performance of the vacuum bearing structures using a combination of a gas bearing and a differentially-pumped vacuum seal for motion feedthrough into vacuum chambers, as stated in column 1 lines 49-52, and to further improve stability of the bearing over a range of loads, as motivated by Ryding in column 6 lines 65-67.
Thus modified, one skilled in the art would have been reasonably appraised that each porous media of the at least one a porous media would be further having a second side that would be further facing a plurality of plenums and/or the conductive passage would be further communicating a pressurized refrigerant from the port to each of the plurality of the plenums and/or the plurality of plenums and each porous media would be further distributing the pressurized refrigerant between the bearing surface and the primary ring to further create a load bearing film of the pressurized refrigerant between the bearing surface and each porous media and/or the plurality of plenums would be further defined in the second side of each porous media, as instantly claimed.
Although the combination of Ohta and Ryding discloses the vast majority of Applicant’s claimed elements, it is still silent as to the fact that the pressurized refrigerant or gaseous fluid being a freon.
Nevertheless, it is a well-established fact that a freon can be used as a refrigerant for a variety of uses, as evidenced by Greenwald.   
Greenwald in the same field of endeavor teaches another rotating assembly, wherein, as stated in column 1 lines 35-40, a small quantity of the refrigerant and oil mixture is admitted in the vicinity of the bearings. 
Greenwald, in column 4 lines 60-74, explicitly teaches that: The refrigerant circulated in the system is preferably one of the vapor cycle refrigerants such as dichlorotetra- fluorethane known commercially as Freon 114. A small quantity of oil (1 % or less by weight) is mixed with the refrigerant and continually circulates in the system. It may be noted here that the oil-Freon mixture boiling in the evaporator bubbles and foams so that the oil component in the mixture is carried into the compressor suction line by the velocity of the Freon gas leaving the evaporator. A motor compressor unit constructed in accordance with this invention has been operated continuously with only one tenth of one percent (0.1% ) oil in the rnixture.
Clearly, Greenwald successfully exhibits as how the freon being used as a refrigerant.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a freon as a refrigerant since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known liquefied gas on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ 416.
As such, one skilled in the art would have been reasonably appraised that the conductive passage would further communicate a pressurized freon from the port to each of the plurality of the plenums and/or the plurality of plenums and each porous media would further distribute the pressurized freon between the bearing surface and the primary ring to further create a load bearing film of the pressurized freon between the bearing surface and each porous media, as instantly claimed.
	Furthermore, with specific regard to the particular process, i.e., using a 3-D printing process, as stated in claim 2, to form each porous media, absent any criticality, is only considered as an “optimum” process. Moreover, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight. Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e., rotating equipment having non-contact bearings, does not depend on its method of production, i.e. a 3-D printing process.
Regarding claims 7-8, Ohta, Ryding and Greenwald substantially disclose the non-contact bearing assembly, as claimed and detailed above. 

    PNG
    media_image3.png
    351
    315
    media_image3.png
    Greyscale

Additionally, in column 11 lines 45-65, Ohta explicitly teaches: The static pressure gas bearing assembly of the present embodiment further includes radial bearing members 24 each made of a porous material and having a cylindrical shape; thrust bearing members 25 each made of a porous material and having a ring-like shape; a housing 26; gaseous fluid supplying ports 27; gaseous fluid supplying chambers 28a and 28b; and a fluid exhausting port 29. In operation, the pressurized gaseous fluid supplied from the supplying ports 27 flows into the fluid supplying chambers 28a and, then, from these chambers the fluid flows into the radial and porous bearing members 24 and is discharged from their bearing surfaces 24a into a minute clearance between the shaft 21 and the bearing surfaces 24a. Thus, a gaseous film is formed in this clearance. The gaseous fluid thus forming the gaseous film and supporting the shaft 21 in the radial direction is exhausted from the port 29. On the other hand, the pressurized gaseous fluid supplied from the supplying chambers 28b and passed through the thrust and porous bearing members 25 is discharged from the bearing surfaces 25a into minute clearances defined between the bearing surfaces 25a and the thrust plates 22. Thus, in each clearance, a gaseous film is formed to support the shaft 21 by way of the thrust plates 22, in the thrust direction. The gaseous fluid forming the gaseous film is exhausted while supporting the shaft 21 in the described manner. 
As best seen in annotated Figure 2, Ohta successfully demonstrates as how the pressurized gas being supplied to the air gaps in the axial and radial directions. In this disclosure, Ohta surely exhibits that the non- contact bearing is being configured to serve as a radial bearing and/or axial bearing, as instantly claimed.
 	Regarding claim 11-12, Ohta discloses a non-contact bearing assembly comprising: a port (gaseous fluid supplying ports 27 and fluid exhausting port 29, as presented column 11 lines 50-55); 
a conductive passage (conductive passage CP27, which is oriented parallel to the shaft 21, as depicted in annotated Figure 2) connected to the port (conductive passage CP27 is directly and/or indirectly connected to the gaseous fluid supplying ports 27 and fluid exhausting port 29); 
a plurality of plenums (plurality of plenums P28a, which are defined by fluid supplying chambers 28a, is clearly connected to the conductive passage CP27, see annotated Figure 2) connected to the conductive passage (conductive passage CP27).
Particularly, in column 11 lines 45-53, Ohta discloses: The static pressure gas bearing assembly of the present embodiment further includes radial bearing members 24 each made of a porous material and having a cylindrical shape; thrust bearing members 25 each made of a porous material and having a ring-like shape; a housing 26; gaseous fluid supplying ports 27; gaseous fluid supplying chambers 28a and 28b; and a fluid exhausting port 29. 
Specifically, Ohta’s bearing assembly utilizes thermodynamic properties and relationships existing between the rotational shaft 21 and porous bearing members 24&25. Each bearing member made of porous material and having a cylindrical shape. 
As best seen immediately above, Ohta evidently demonstrates as how a first opposing surface S1 is being a circumferential surface or a sleeve on a shaft and a second opposing surface S2 is being the inside diameter, or radius, of a porous media 24.


    PNG
    media_image4.png
    611
    828
    media_image4.png
    Greyscale

Ohta, in column 11 lines 54-68, then goes on to describe as how: the pressurized gaseous fluid supplied from the supplying ports 27 flows into the fluid supplying chambers 28a and, then, from these chambers the fluid flows into the radial and porous bearing members 24 and is discharged from their bearing surfaces 24a into a minute clearance between the shaft 21 and the bearing surfaces 24a. Thus, a gaseous film is formed in this clearance. The gaseous fluid thus forming the gaseous film and supporting the shaft 21 in the radial direction is exhausted from the port 29. On the other hand, the pressurized gaseous fluid supplied from the supplying chambers 28b and passed through the thrust and porous bearing members 25 is discharged from the bearing surfaces 25a into minute clearances defined between the bearing surfaces 25a and the thrust plates 22. Thus, in each clearance, a gaseous film is formed to support the shaft 21 by way of the thrust plates 22, in the thrust direction. The gaseous fluid forming the gaseous film is exhausted while supporting the shaft 21 in the described manner. Each of the radial bearing members 24 and the thrust bearing members 2 is made of porous graphite having been produced by molding (by cold isostatic pressing), calcination and graphitization, with its pores being distributed uniformly. 

As illustrated in annotated Figure 2, Ohta specifically teaches a non-contact bearing assembly, wherein the porous media 24 having an outside diameter D24, or radius, that faces a plenum 28a defined between the porous media 24 and the body of the housing 26. Essentially, with reference to annotated Figure 2 again, Ohta’s gas bearing assembly is certainly designed such that Application No.: 17/236,674the conductive passage CP27 communicates a pressurized refrigerant from the port 27 to the plurality of plenums 28a and the porous media 24 distributing the pressurized refrigerant between the circumferential surface or sleeve and each porous media to create a load bearing film of refrigerant between the porous media and the circumferential surface or sleeve, as instantly claimed. 
However, although Ohta discloses the majority of Applicant’s claimed elements, he is silent as to the fact that the outside diameter, or radius of each porous media faces a plurality of plenums defined between the porous media and a seal body. Nonetheless, bearing assemblies having the claimed structure are notoriously well known in the art, as taught by Ryding. Ryding in the same field of endeavor teaches another bearing structure,  wherein, as stated in Abstract, “the bearing surface and the vacuum seal surfaces are formed of a porous material divided into a first outer region through which bearing gas can percolate to provide support and an inner second region providing the vacuum seal”. Ryding successfully exhibits as how the bearing surface 91 of the stator 90 is being provided by a layer 92 and/or 122 of porous graphite material. 
Notably, in column 6 lines 1-15, Ryding teaches: The radially outer part 120 of the porous layer 92 overlies a number of concentric annular grooves 94 formed in the annular stator 90. Each of the grooves 94 are connected to a source of pressurized gas by lines shown schematically in FIG. 3 at 96. Compressed gas delivered along lines 96 to the underside of the porous layer 120 percolates through the layer to form a gas supporting layer between the first and second bearing surfaces which tends to hold the rotor 50 away from the bearing surface of the stator 90, resisting the force of atmospheric pressure. Clearly, disclosing these groves 94 that are connected to the source of pressurized gas, Ryding specifically teaches as how a plurality of plenums being connected to the conductive passage, as indicated by arrow 96, as well as being disposed between the porous layer 122 and/or layer 92 and the annular stator 90 and an O-ring seal 101. Ryding expressly states that “for simplicity, this is not illustrated in FIGS. 2 or 3, in which a vacuum seal between the flange 100 and stator 90 is indicated by an O-ring seal 101.” (see column 5 lines 35-39). In fact, Ryding explicitly exhibits as how the plurality of plenums being  formed in the annular stator 90 while being defined between the porous media/layer and annular stator 90 with the O-ring seal 101 that certainly constitute a seal body. 
With reference to annotated Figure 3, Ryding, in column 6 lines 43-56, then goes on to describe how “the porous layer 122 is pierced by one or more differential pumping grooves 102, communicating with underlying differential pumping plenums 103”. 

    PNG
    media_image5.png
    534
    872
    media_image5.png
    Greyscale

More specifically, in column 8 lines 54-65, Ryding also details: Importantly, it has proved possible to operate the combination gas bearing and differentially-pumped vacuum seal at a fly height d approaching zero. To achieve this, the flow rate of bearing gas through the feed 96 is set at a minimum rate at which the friction in the bearing is just zero. At such a setting, the bearing gas percolating from the porous surface of the graphite layer 122 is just sufficient to reduce the contact pressure between the two bearing surfaces 54 and 91 to substantially zero, but without producing any significant liftoff (d ≈0). With such a setting, the differentially-pumped vacuum seal in region 121 can work optimally with minimum conduction of gas over the lands 124. 
However, most important aspect in Ryding is his specific arrangement of the plurality of plenums, which are being defined between the porous media and the annular stator 90 with O-ring seal that designated as a seal body. 
 Consequently, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to combine the teaching of using a plurality of plenums, as taught by Ryding, in the non-contact bearing of Ohta, in order to improve the performance of the vacuum bearing structures using a combination of a gas bearing and a differentially-pumped vacuum seal for motion feedthrough into vacuum chambers, as stated in column 1 lines 49-52, and to further improve stability of the bearing over a range of loads, as motivated by Ryding in column 6 lines 65-67.
Thus modified, one skilled in the art would have been reasonably appraised that each porous media of the at least one porous media would be surely having an outside diameter, or radius, that would be further facing a plurality of plenums defined between the porous media and a seal body and/or the conductive passage would be further communicating a pressurized refrigerant from the port to the plurality of plenums and/or the plurality of plenums and  each porous media would be further distributing the pressurized refrigerant between the circumferential surface or sleeve and each porous media to create a load bearing film of the pressurized refrigerant between each porous media and the circumferential surface or sleeve, as instantly claimed.  
Although the combination of Ohta and Ryding discloses the vast majority of Applicant’s claimed elements, it is still silent as to the fact that the pressurized refrigerant or gaseous fluid being a freon.
Nevertheless, it is a well-established fact that a freon can be used as a refrigerant for a variety of uses, as evidenced by Greenwald.   
Greenwald in the same field of endeavor teaches another rotating assembly, wherein, as stated in column 1 lines 35-40, a small quantity of the refrigerant and oil mixture is admitted in the vicinity of the bearings. 
Greenwald, in column 4 lines 60-74, explicitly teaches that: The refrigerant circulated in the system is preferably one of the vapor cycle refrigerants such as dichlorotetra- fluorethane known commercially as Freon 114. A small quantity of oil (1 % or less by weight) is mixed with the refrigerant and continually circulates in the system. It may be noted here that the oil-Freon mixture boiling in the evaporator bubbles and foams so that the oil component in the mixture is carried into the compressor suction line by the velocity of the Freon gas leaving the evaporator. A motor compressor unit constructed in accordance with this invention has been operated continuously with only one tenth of one percent (0.1% ) oil in the rnixture.
Clearly, Greenwald successfully exhibits as how the freon being used as a refrigerant.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a freon as a refrigerant since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known liquefied gas on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ 416.
As such, one skilled in the art would have been reasonably appraised that the conductive passage would further communicate a pressurized freon from the port to each of the plurality of the plenums and/or the plurality of plenums and each porous media would further distribute the pressurized freon between the circumferential surface or sleeve and each porous media to further create a load bearing film of the pressurized refrigerant freon between each porous media and the circumferential surface or sleeve, as instantly claimed. 
Furthermore, with specific regard to the particular process, i.e., using a 3-D printing process, as stated in claim 12, to form each porous media element, absent any criticality, is only considered as an “optimum” process. Moreover, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight. Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e., rotating equipment having non-contact bearings, does not depend on its method of production, i.e. a 3-D printing process.  
	Regarding claim 13, Ohta, Ryding and Greenwald substantially disclose the non-contact bearing, as claimed and detailed above. Additionally, as best seen immediately below, Ohta evidently illustrates as how the plenum 28a being formed in the outside diameter D24 or radius of the porous media 24.  
As such, according to the combination, one skilled in the art would surely recognize that the plurality of plenums would be further formed in the outside diameter or radius of each porous media, as instantly claimed. 


    PNG
    media_image6.png
    637
    871
    media_image6.png
    Greyscale

	Regarding claim 9, Ohta, Ryding and Greenwald substantially disclose the non-contact bearing, as claimed and detailed above. Additionally, in column 2 lines 20-32, Ryding specifically teaches: an important feature of this aspect of the present invention is that the porous material covering one of the bearing surfaces is divided into a first region and an inner second region. Bearing gas is supplied to the first region from a plenum beneath the first region to provide the supporting gas for the bearing and an exhaust groove is provided through the porous material between the first region and the inner second region so that bearing gas escaping from the bearing surfaces towards the interior can be exhausted away to atmosphere. The inner second region of porous material can then be used to provide the vacuum seal arrangement. Likewise, in column 2 lines 59-67 and column 3 lines 1-10, Ryding also specifies that: In another aspect the invention provides a vacuum bearing structure comprising a vacuum chamber including a wall having an aperture, a movable member arranged to extend through said aperture, a bearing between said vacuum chamber wall and said movable member allowing a predetermined movement therebetween, first and second spaced opposed sealing surfaces on said vacuum chamber wall and said movable member, a continuous differential pumping groove in said first sealing surface, respective lands of said first sealing surface on each side of said differential pumping groove, a differential pumping plenum extending beneath said differential pumping groove and having a width greater than the width of said differential pumping groove so that at least one edge of the differential pumping groove is cantilevered over the underlying differential pumping plenum, and bridging elements crossing over said differential pumping element under said differential pumping groove to support said at least one cantilevered edge of the differential pumping groove.
Consequently, in light of these advantages, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to combine the teaching of using a gas bearing as a seal, as taught by Ryding, with the rotating equipment of  Ohta/ Ryding/ Greenwald in order to enhance rotor-dynamic performance and reliability. Thus modified, one skilled in the art would have been reasonably apprised that the non-contact bearing assembly would be further configured to serve as a seal in a rotating equipment, as instantly claimed.
Regarding claims 4 and 14, Ohta, Ryding and Greenwald substantially disclose the non-contact bearing, as claimed and detailed above. Additionally, in Abstract, Ohta expressly states: The bearing member is made of porous graphite. For the manufacture, carbon particles approximately 80% of which have particle diameters not greater than approx. 40 microns, more particularly, particle diameters ranging from 1-20 microns are used. The carbon particles are subjected to molding, calcination and graphitization, whereby a porous graphite member having pores distributed substantially uniformly is obtained. In another aspect of the invention, the bearing member is made of a porous graphite material having a specific degree of swelling. 
As such, according to the combination, one skilled in the art would surely recognize that the porous media is being a material selected from a group consisting of ceramic materials, graphite, carbon, silicon carbide, tungsten carbide, alumina, neodymium, and other sintered materials, as instantly claimed.  
Regarding claim 17, Ohta, Ryding and Greenwald substantially disclose the non-contact bearing, as claimed and detailed above. Additionally, in column 11 lines 33-40, Ohta notes: Referring now to FIG. 2, there is shown a second embodiment of the present invention. In this embodiment, the invention is applied to a static pressure thrust and radial gas bearing assembly, and in FIG. 2 the assembly is illustrated in a vertical section. Denoted at 21 is a rotational shaft having a titanium nitride coating formed on the surface thereof by the ion plating treatment in a similar manner as the case of the shaft 1 of the FIG. 1 embodiment. Clearly, the shaft 21 is a rotatable shaft, as instantly claimed.

10.	Claims 5-6, 10 and 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ohta in view of Ryding, as evidenced by Greenwald, and further in view of Underbakke (Pub. No.: US 2011/0052375 A1).	
Regarding claims 5-6, 10 and 15-16, Ohta, Ryding and Greenwald substantially disclose the non-contact bearing, as claimed and detailed above. Additionally, in column 2 lines 20-32, Ryding specifically teaches: an important feature of this aspect of the present invention is that the porous material covering one of the bearing surfaces is divided into a first region and an inner second region. Bearing gas is supplied to the first region from a plenum beneath the first region to provide the supporting gas for the bearing and an exhaust groove is provided through the porous material between the first region and the inner second region so that bearing gas escaping from the bearing surfaces towards the interior can be exhausted away to atmosphere. The inner second region of porous material can then be used to provide the vacuum seal arrangement. 
	However, the combination of Ohta/ Ryding/Greenwald does not explicitly disclose that the non-contact bearing assembly is configured to support an impeller in a turbo charger and/or to employ directly in the flow path of a turbo equipment and/or to employ in a multi-stage centrifugal compressor
	Nonetheless, the use of non-contact bearings in rotating machines is notoriously well-known in the art, as taught by Underbakke. Underbakke discloses a bearing system for a rotor in rotating machines, such as compressors, pumps, turbines, expanders, has points of bearing and sealing for the rotor each being in the form of a combined bearing and sealing formed by a stator situated within a rotating machine house and surrounding the rotor. The stator is formed with a bore, whereby an annular clearance is created between stator and rotor, and the bore is having sectional area gradually increasing in the direction of larger pressure within the rotating machine (see Abstract).
As best seen immediately below, the rotor is being supported both axially and radially. Likewise, Underbakke successfully demonstrates an example of the use of the combined bearings and seals or the bearings/seals 3, 4, 5, as noted in Paragraph [0026], wherein the axial bearing is formed as a combination of the radial bearing with gas film and the hydrostatic principle with flow restriction before and after the bearing surface (see claim 4). 

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Further, in Paragraph [0012], Underbakke especially details: Among the advantages of such a combined bearing system are that the design may be compact, allowing the rotor to be made shorter and more rigid for enhanced rotor-dynamic performance, or alternatively shorter and thinner for weight reduction. In fact, this bearing system is clearly designed such that the bearing and seal combined in a single assembly. In other words, this bearing is certainly configured to serve as a seal, as instantly claimed. 
Consequently, in light of these advantages, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to combine the teaching of using a gas bearing as a seal, as taught by Underbakke, with the rotating equipment of Ohta/ Ryding/ Greenwald, in order to enhance rotor-dynamic performance and reliability, as motivated by Underbakke in Paragraph [0012].
With specific regard to the recitation of: “employed directly in the flow path of a turbo equipment” (claims 5 & 15) and/or ”employed in a multi-stage centrifugal compressor” (claims 6 & 16) and/or “configured to support an impeller in a turbo charger” (claim 10), it has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138.
Thus modified, one skilled in the art would have been reasonably appraised that 
the non- contact bearing would be further configured to further support an impeller in a turbo charger and/or to be further employed directly in the flow path of a turbo equipment and/or to be further employed in a multi-stage centrifugal compressor, as instantly claimed. 
Response to Arguments
11. 	Applicant's arguments filed 09/08/2022 have been fully considered but they are
moot because the arguments do not apply to the combination of references being used in the current rejection. Further, the Examiner notes that the newly applied reference
addresses the applicant's arguments as set forth in the above rejections.
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba can be reached on (571)272-4532. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


/L.P/Examiner, Art Unit 3746